Citation Nr: 1101810	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  03-20 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for muscle pain claimed as 
due to undiagnosed illness.

2.  Entitlement to service connection for joint pain claimed as 
due to undiagnosed illness.

3.  Entitlement to service connection for fatigue and sleep 
disturbance claimed as due to undiagnosed illness and/or as 
secondary to service-connected musculoskeletal disorders.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) claimed as due to undiagnosed illness and/or as 
secondary to nonsteroidal inflammatory drugs (NSAIDS) prescribed 
as treatment for service-connected musculoskeletal disorders.

5.  Entitlement to specially adapted housing allowance or a 
special home adaptation grant.

6.  Entitlement to an automobile allowance or specially adapted 
equipment.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 
1995.

This case comes before the Board of Veterans' Appeals on appeal 
from adverse rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2008, the Veteran withdrew his request for a hearing 
before the Board. 

In May 2008 and July 2009, the Board remanded the claims listed 
on the title page to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran is not shown to manifest objective indications of 
chronic disability involving muscle pain which first manifested 
in service, that is causally related to service, that is 
currently manifested to a degree of 10 percent or more and/or 
that is a manifestation of a presumptive Persian Gulf War 
infectious disease.

2.  The Veteran's diagnosed arthritis of the right hip and feet 
first manifested after the first postservice year and are not 
shown to be related to active service, and the Veteran is not 
shown to manifest objective indications of chronic disability 
involving any other joint pain (other than service-connected 
arthritis of the knees, shoulders, left hip and 1st digit of the 
right foot) which first manifested in service, that is causally 
related to service, that is currently manifested to a degree of 
10 percent or more and/or that is a manifestation of a 
presumptive Persian Gulf War infectious disease.

3.  The Veteran is not shown to manifest objective indications of 
chronic disability involving sleep disorder and fatigue which 
first manifested in service, that is causally related to service, 
that is currently manifested to a degree of 10 percent or more, 
that is a manifestation of a presumptive Persian Gulf War 
infectious disease and/or is proximately due to service-connected 
disability.

4.  The Veteran has been diagnosed as having GERD which is not 
shown to have manifested during service, to be causally related 
to active service, to be a manifestation of a presumptive Persian 
Gulf War infectious disease and/or to be proximately due to 
service-connected disability.

5.  The Veteran is currently service-connected traumatic 
degenerative joint disease of the right knee, currently rated as 
30 percent disabling; traumatic degenerative joint disease of the 
left knee, currently rated as 30 percent disabling; traumatic 
degenerative joint disease of the right great toe, currently 
rated as 10 percent disabling; traumatic degenerative joint 
disease of the right shoulder, currently rated as 10 percent 
disabling; traumatic changes to the left hip, currently evaluated 
as 10 percent disabling; traumatic degenerative joint disease of 
the left shoulder with impingement syndrome, currently rated as 
10 percent disabling; tinnitus, currently evaluated as 10 percent 
disabling; residuals of fracture of the left hand middle finger, 
currently evaluated as noncompensable; pigment dispersion 
syndrome, currently evaluated as noncompensable; right ear 
hearing loss, currently evaluated as noncompensable; status post 
removal of benign lipoma of the right side, currently evaluated 
as noncompensable; and hemorrhoids, currently evaluated as 
noncompensable.

6.  The Veteran does not have service-connected disabilities that 
have resulted in the loss or permanent loss of use of one or both 
feet or one or both hands, permanent impairment of vision of both 
eyes, or ankylosis of one or both knees or one or both hips.

7.  The Veteran does not have service-connected disabilities that 
have resulted in the loss, or loss of use, of a hand, foot, lower 
extremity or upper extremity; ankylosis of a knee or hip; 
blindness in both eyes; permanent impairment of vision of both 
eyes involving central visual acuity of 20/200 or less in the 
better eye, with corrective glasses; central visual acuity of 
more than 20/200 with a field defect in which the peripheral 
field contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20° in 
the better eye; blindness with only light perception; 5/200 
vision or less in both eyes; or residuals of skin burns or 
inhalation injury.



CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle pain claimed 
as due to undiagnosed illness have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2010); 75 Fed. Reg. 188 (Sept. 29, 
2010); 75 Fed. Reg. 194 (Oct. 7, 2010).

2.  The criteria for service connection for joint pain claimed as 
due to undiagnosed illness have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2010); 75 Fed. Reg. 188 (Sept. 29, 
2010); 75 Fed. Reg. 194 (Oct. 7, 2010).

3.  The criteria for entitlement to service connection for 
fatigue and sleep disturbance claimed as due to undiagnosed 
illness and/or as secondary to service-connected musculoskeletal 
disorders have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.317, 4.88a (2010); 75 Fed. Reg. 188 (Sept. 29, 2010); 75 
Fed. Reg. 194 (Oct. 7, 2010).

4.  The criteria for entitlement to service connection for GERD 
claimed as due to undiagnosed illness and/or as secondary to 
NSAIDS prescribed as treatment for service-connected 
musculoskeletal disorders have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.317 (2010); 75 Fed. Reg. 188 
(Sept. 29, 2010); 75 Fed. Reg. 194 (Oct. 7, 2010).

5.  The criteria for specially adapted housing allowance or 
acquiring a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 (2010).

6.  The criteria for a certificate of eligibility for financial 
assistance in purchasing an automobile and/or adaptive equipment 
have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.808 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for muscle pain and joint 
pain claimed as due to undiagnosed illness.  It is unclear, 
however, the exact nature of disability for which service 
connection is being sought.  The Veteran has been service-
connected for degenerative joint disease of both knees, both 
shoulders, the right great toe, and the left hip.  He has been 
diagnosed with generalized arthritis/osteoarthrosis, and appears 
to report perceived disability involving the hands and elbows.  
See Veteran statement received in August 2001.  He recently 
denied muscle abnormality per se other than pain near his 
service-connected joints.  See VA Compensation and Pension (C&P) 
examination report dated March 2009.

It is clear, however, that the Veteran seeks an answer from VA as 
to why he has arthritis in so many joints, all of which are 
already service-connected.  See Veteran's statements received in 
August 2007 and March 2008. 

The Veteran also describes fatigue and sleep disturbance which he 
attributes to either an undiagnosed illness and/or as secondary 
to his service-connected musculoskeletal disorders.

The Veteran further seeks to establish service connection for 
GERD as a manifestation of undiagnosed illness and/or as 
secondary to NSAIDS prescribed as treatment for service-connected 
musculoskeletal disorders.  He has alternately alleged the onset 
of GERD during service or, alternatively, as due to chronic NSAID 
use since the 1970's.

The Veteran also argues that, due to the combined effects of his 
service-connected disabilities, he qualifies for a specially 
adapted housing allowance or a special home adaptation grant as 
well as an automobile allowance or a certificate for specially 
adapted equipment.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a presumptive basis by 
showing that such disability manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War, in support of Desert Shield/Storm, 
from August 1990 to December 1995.  Thus, he is deemed a 
"Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.  

VA will pay compensation to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (i) became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations, or to a degree of 10 percent or more not 
later than December 31, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; or (B) a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms, such as chronic fatigue syndrome 
(CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. 
§ 3.317(a)(2).

For VA purposes, the diagnosis of CFS requires: (1) the new onset 
of debilitating fatigue severe enough to reduce daily activity to 
less than 50 percent of the usual level for at least 6 months, 
and (2) the exclusion, by history, physical examinations, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms, and (3) 6 or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity or pattern that is different from 
headaches in the pre-morbid state), (viii) migratory joint pains, 
(ix) neuropsychologic symptoms, and (x) sleep disturbance.  
38 C.F.R. § 4.88a.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology, such as 
diabetes and multiple sclerosis, will not be considered medically 
unexplained.  38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(b)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.  
38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.

A qualifying chronic disability shall be rated using evaluation 
criteria from part 4 of Chapter 38 for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(b)(5).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurological signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs or 
symptoms, (12) abnormal weight loss and/or (13) menstrual 
disorders.

Additionally, presumptive service connection is warranted with 
the manifestation of the following infectious diseases: (i) 
brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii 
(Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) 
nontyphoid salmonella, (vii) shigella, (viii) visceral 
leishmaniasis, and (ix) West Nile virus.

With regard to the listed presumptive diseases, service 
connection is warranted even though there is no evidence of such 
disease during the applicable period of active service.  Malaria 
must have become manifest to a degree of 10 percent or more 
within 1 year from the date of separation from a qualifying 
period of service or at a time when standard or accepted 
treatises indicate that the incubation period commenced during a 
qualifying period of service. There is no time limit for visceral 
leishmaniasis or tuberculosis to have become manifest to a degree 
of 10 percent or more.  The remaining diseases must have become 
manifest to a degree of 10 percent or more within 1 year from the 
date of separation from a qualifying period of service. 

Also, VA has published a table listing the long-term health 
effects potentially associated with the presumptive infectious 
diseases as follows:

Table to § 3.317--Long-Term Health Effects Potentially Associated With 
Infectious Diseases
A
B
Disease
 
Brucellosis
 Arthritis.
 

 Cardiovascular, nervous, and 
respiratory system infections.
 

 Chronic meningitis and 
meningoencephalitis.
 

 Deafness.
 

 Demyelinating meningovascular 
syndromes.
 

 Episcleritis.
 

 Fatigue, inattention, amnesia, and 
depression.
 

 Guillain-Barré syndrome.
 

 Hepatic abnormalities, including 
granulomatous hepatitis.
 

 Multifocal choroiditis.
 

 Myelitis-radiculoneuritis.
 

 Nummular keratitis.
 

 Papilledema.
 

 Optic neuritis.
 

 Orchioepididymitis and infections 
of the genitourinary system.
 

 Sensorineural hearing loss.
 

 Spondylitis.
 

 Uveitis.
Campylobacter jejuni
 Guillain-Barré syndrome if 
manifest within 2 months of the 
infection.
 

 Reactive Arthritis if manifest 
within 3 months of the infection.
 

 Uveitis if manifest within 1 month 
of the infection.
Coxiella burnetii (Q fever)
 Chronic hepatitis.
 

 Endocarditis.
 

 Osteomyelitis.
 

 Post-Q-fever chronic fatigue 
syndrome.
 

 Vascular infection.
Malaria
 Demyelinating polyneuropathy.
 

 Guillain-Barré syndrome.
 

 Hematologic manifestations 
(particularly anemia after 
falciparum malaria and splenic 
rupture after vivax malaria).
 

 Immune-complex glomerulonephritis.
 

 Neurologic disease, 
neuropsychiatric disease, or both.
 

 Ophthalmologic manifestations, 
particularly retinal hemorrhage and 
scarring.
 

 Plasmodium falciparum.
 

 Plasmodium malariae.
 

 Plasmodium ovale.
 

 Plasmodium vivax.
 

 Renal disease, especially 
nephrotic syndrome.
Mycobacterium tuberculosis
 Active tuberculosis.
 

 Long-term adverse health outcomes 
due to irreversible tissue damage 
from severe forms of pulmonary and 
extrapulmonary tuberculosis and 
active tuberculosis.
Nontyphoid Salmonella
 Reactive Arthritis if manifest 
within 3 months of the infection.
Shigella
 Hemolytic-uremic syndrome if 
manifest within 1 month of the 
infection.
 

 Reactive Arthritis if manifest 
within 3 months of the infection.
Visceral leishmaniasis
 Delayed presentation of the acute 
clinical syndrome.
 

 Post-kala-azar dermal 
leishmaniasis if manifest within 2 
years of the infection.
 

 Reactivation of visceral 
leishmaniasis in the context of 
future immunosuppression.
West Nile virus
 Variable physical, functional, or 
cognitive disability.

However, compensation shall not be paid for a chronic disability 
and/or a listed presumptive disease (i) if there is affirmative 
evidence that the disability was not incurred during active 
military, naval, or air service in the Southwest Asia theater of 
operations; or (ii) if there is affirmative evidence that the 
disability was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations and the onset of 
the disability; or (iii) if there is affirmative evidence that 
the disability is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

The Board notes that VA made several revisions to 38 C.F.R. 
§ 3.317 during the pendency of this appeal.  In this respect, VA 
revised 38 C.F.R. § 3.317 to clarify that the listing of CFS, 
fibromyalgia and IBS were intended to be examples of medically 
unexplained chronic illnesses rather than an exclusive list.  See 
75 Fed. Reg. 194 (October 7, 2010).  Clarification was also 
provided by adding specific examples of "diabetes" and 
"multiple sclerosis as partially understood diseases which did 
not come within the meaning of "medically unexplained."  Id.

Additionally, VA added a list of infectious diseases which may be 
presumptively service-connected under 38 C.F.R. § 3.317.  75 Fed. 
Reg. 188 (Sept. 29, 2010).  This change added a table listing 
potential long-term health effects of these infectious diseases.  
Id.

The Veteran has not been provided notice of the revisions 
discussed above.  In such a situation, the Board must determine 
whether it would be potentially prejudicial to the Veteran in 
adjudicating these claims without providing him notice and 
further opportunity to provide evidence and/or argument in 
support of his claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As addressed more fully below, the Board finds that the revisions 
to 38 C.F.R. § 3.317 during the pendency of this appeal have 
virtually no applicability to the claims at hand.  The changes in 
75 Fed. Reg. 194 provided definitional clarification for issues 
which are not in controversy in this case.  Similarly, there is 
simply no credible evidence that the Veteran has been diagnosed, 
at any point, with one of the newly listed presumptive infectious 
diseases.  As such, the Board finds that no prejudice accrues to 
the Veteran in proceeding to a final adjudication of the claims.

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the Court in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c).  Under the revised section 
3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service-connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence 
created before the onset of aggravation or by the 
earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the 
current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claims involving secondary service connection under 
either the old or new criteria, which came in effect in October 
2006 to address the Allen decision.  The Board has reviewed this 
case under both Allen and the old and new criteria.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

In order to be eligible to financial assistance in purchasing an 
automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following disabilities: 
(1) the loss or permanent loss of use of one or both feet; (2) 
the loss or permanent loss of use of one or both hands; or (3) 
permanent impairment of vision of both eyes: Central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20° in the better eye.  
38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b).  For adaptive 
equipment eligibility only, the veteran must demonstrate 
ankylosis of one or both knees or one or both hips.  38 C.F.R. 
§ 3.808(b)(4).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(5) the loss or loss of use of both upper extremities such as to 
preclude use of the arms at or above the elbow, or (6) full 
thickness or subdermal burns that have resulted in contractures 
with limitation of motion of two or more extremities or of at 
least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 
38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the term "preclude 
locomotion" means the necessity for regular and constant use of 
a wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(c).

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home adaptation, 
he or she must be entitled to compensation for permanent and 
total disability that includes (1) anatomical loss or loss of use 
of both hands, or (2) be due to: (i) blindness in both eyes with 
5/200 visual acuity or less, or (ii) deep partial thickness burns 
that have resulted in contractures with limitation of motion of 
two or more extremities or of at least one extremity and the 
trunk, or (iii) full thickness or subdermal burns that have 
resulted in contracture(s) with limitation of motion of one or 
more extremities or the trunk, or (iv) residuals of an inhalation 
injury (including, but not limited to, pulmonary fibrosis, 
asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

Important for this case, the claimant/Veteran bears the burden of 
presenting and supporting his/her claim for benefits.  
38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 
(Fed. Cir. 2009).  In its evaluation, the Board shall consider 
all information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.  Another way stated, VA has an 
equipoise standard akin to the rule in baseball that "the tie 
goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Notably, the benefit of the doubt doctrine is not 
applicable based on pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

Service connection claims

In pertinent part, the Veteran's service treatment records (STRs) 
reflect that he was treated for an episode of gastroenteritis in 
January 1976.  In February 1978, he was treated for symptoms of 
stomach pain and loose stools variously diagnosed as 
gastritis/gastroenteritis.  For the remaining 17 years of active 
duty service, the Veteran did not report or seek treatment for 
gastrointestinal symptoms.  In fact, the Veteran specifically 
denied symptoms such as frequent indigestion, stomach trouble 
and/or intestinal trouble on formal military examinations in June 
1979 and July 1979.  On these examinations, as well as 
examinations in September 1986 and April 1992, the Veteran was 
not diagnosed with a gastrointestinal disorder, providing 
evidence against such a claim.

The Veteran's STRs fail to reflect any lay or medical evidence of 
fatigue and/or sleep disturbance over the course of his 20 years 
of active military service.  In fact, the Veteran specifically 
denied symptoms such as frequent trouble sleeping on formal 
military examinations in June 1979 and July 1979.  On these 
examinations, as well as examinations in September 1986 and April 
1992, the Veteran was not diagnosed with a disorder involving 
chronic fatigue or sleep.

The STRs do reflect that the Veteran was diagnosed with advanced 
chondromalacia of the right patella in August 1974, which is 
prior to his entrance into active service.  Thereafter, he 
strained his right medial collateral ligament (MCL) in 1980 and 
degenerative changes were found on X-ray examination in 1988.  He 
incurred a traumatic injury to the left knee in July 1976 
ultimately resulting in a meniscectomy two months later.  The 
Veteran reinjured the left knee in 1977 and subsequently 
underwent an arthrotomy with Slocum procedure in 1978, and an 
arthroscopy in 1993.

The Veteran had a traumatic injury to his right ring finger in 
November 1978.  He first injured his left shoulder in 1986, and 
reported right shoulder pain in 1987.  The Veteran was diagnosed 
with severe degenerative joint disease of the knees in 1995.

Thus, the Board notes that the Veteran has had multiple traumatic 
injuries which occurred prior to his Persian Gulf service which 
has resulted in awards of service connection for joints involving 
the knees, the shoulders, the right ring finger and the left hip.

Overall, the Veteran's STRs provide highly probative evidence 
against these claims, as they do not reflect objective 
indications of muscle pain, joint pain (other than the service-
connected knees, shoulders, right ring finger and left hip), 
sleep impairment, chronic fatigue and/or chronic GERD.  The 
reports are detailed.

Postservice, the Veteran's initial VA Compensation and Pension 
(C&P) examination in February 1996 included his report of pain of 
both knees, the left hip and both shoulders (all of which are 
service-connected).  The VA examiner suggested the possibility 
that the Veteran's arthritis of these joints was due to an 
underlying metabolic disorder, given the extreme degenerative 
joint disease of his knees for his age.  Nonetheless, the 
examiner also noted the possibility that the arthritis had a 
traumatic origin.

Otherwise, at the February 1996 VA C&P examination, the Veteran 
demonstrated wrist flexion from 0 to 80 degrees bilaterally, 
extension from 0 to 70 degrees bilaterally, radial deviation from 
0 to 20 degrees bilaterally, and ulnar deviation from 0 to 45 
degrees bilaterally.  These findings are not indicative of an 
objective indication of wrist disability manifested to a degree 
of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5214 and 5215 (a compensable rating requires dorsiflexion of 
less than 15 degrees or ankylosis).  See generally 38 C.F.R. 
§ 4.71a, Plate I (normal range of motion of the wrist consists of 
70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 
degrees ulnar deviation, and 20 degrees of radial deviation). 

The Veteran's forearms had pronation from 0 to 80 degrees and 
supination from 0 to 85 degrees.  The elbows had flexion and 
extension from 0 to 145 degrees.  These findings are also not 
indicative of an objective indication of disability involving the 
forearms or elbows manifested to a degree of 10 percent or more.  
See 38 C.F.R. § 4.71a, DCs 5205-07 (a compensable rating requires 
ankylosis, forearm flexion limited to 100 degrees, or forearm 
extension limited to 45 degrees).  See generally 38 C.F.R. 
§ 4.71a, Plate I (normal range of motion of the elbow is from 0 
to 145 degrees of flexion, 0 to 80 degrees of pronation, and 0 to 
85 degrees of supination).

The Veteran's left ankle showed full range of motion, and the 
right ankle demonstrated flexion from 0 to 45 degrees and 
dorsiflexion from 0 to 10 degrees.  These findings are not 
indicative of an objective indication of disability of the ankles 
manifested to a degree of 10 percent or more.  See 38 C.F.R. 
§ 4.71a, DCs 5270-71 (a compensable rating requires ankylosis or 
moderate limitation of ankle motion).  See generally 38 C.F.R. 
§ 4.71a, Plate II (normal range of motion of the ankle is from 0 
to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion).

Overall, the Veteran's initial VA C&P examination in February 
1996 provides evidence against these claims, failing to show 
objective indications of chronic disability involving joint pain 
(other than service-connected arthritis of the knees, shoulders, 
left hip and 1st digit of the right foot) and/or muscle pain.

Thereafter, the Veteran's medical records do not include any 
assessments that he manifests any objective indications of 
disability involving his muscles and/or joints which are not 
attributable to a known clinical diagnosis.  He does hold a 
diagnosis of generalized osteoarthrosis.  In February 2001, the 
Veteran was treated for right hip bursitis and osteoarthritis, 
which are known clinical diagnoses.  

In March 2001, the Veteran was diagnosed with degenerative joint 
disease of the feet, which is also a known clinical diagnosis.  

The Veteran first reported low back pain in January 2000 
following right foot surgery, but no clinical findings were 
provided.  There has been no further report of ongoing low back 
pain.

The Veteran has specifically requested service connection for 
disability involving the hands and elbows.  See VA Form 21-4138 
received April 2001 and Veteran's statement received in July 
2001.  A March 2001 VA clinical record noted the Veteran to have 
tenderness of the right hand metacarpal bone.  A September 2001 
VA clinical record noted his complaint of pain of the hands and 
elbows.  Examination was significant for tenderness at the mid-
interphalangeal joints with normal range of motion.  There was no 
tenderness of the elbows.  Still, there was no objective evidence 
of chronic disability manifested to a degree of 10 percent or 
more.  See generally 38 C.F.R. § 4.71a, DCs 5003, 5205-08, 5214-
15, and 5216-5230.

The Veteran reported right wrist discomfort in February 2005, but 
physical examination demonstrated no objective abnormalities.

It is unclear when the Veteran was first diagnosed with GERD.  
The record first reflects a prescription of Cimetidine (otherwise 
known as Tagamet) in September 1998, which has been used to treat 
the Veteran's currently diagnosed GERD.  See VA C&P examination 
report dated April 1999. 

Importantly, a July 2002 VA C&P examiner found that the Veteran's 
findings were inconsistent with diagnoses of fibromyalgia or CFS.  
The examiner indicated that the Veteran's sleep disturbance was 
likely secondary to chronic joint pain, providing medical 
evidence against the claim that it is the result of an 
"undiagnosed" illness.

Overall, the July 2002 VA C&P examination report provides 
evidence against these claims, as it provides medical opinion 
that the Veteran does not manifest medically unexplained 
illnesses such as fibromyalgia or CFS.

The Board does note that a July 2002 VA C&P neurology examination 
report noted in the "PAST MEDICAL HISTORY" section that the 
Veteran had a positive history for CFS and fibromyalgia.  
Clearly, the Board finds (on a factual basis) that this merely 
recited the Veteran's contentions and does not represent actual 
diagnoses for purposes of these claims.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  As such, this examination report does not 
provide any evidence supportive of the claim that he has these 
problems.  This finding is found to be fully supported by the 
post-service treatment records.

An August 2002 VA C&P mental disorders examination report found 
that the Veteran only manifested mildly disturbed sleep which did 
not meet the criteria for any specific sleep disorder, and it was 
more likely that the Veteran's sleep problems were due entirely 
to discomfort associated with his lower extremity and orthopedic 
problems.

Overall, the August 2002 VA C&P mental disorders examination 
report provides highly probative evidence against the claims as 
it provides medical opinion that the Veteran's sleep disturbance 
is a symptom of already service-connected disorders rather than a 
separately diagnosed disorder.

A March 2009 VA C&P examination report included opinion that the 
Veteran had no history of muscle pain which had not been 
associated with service-connected bilateral knee, shoulders and 
left hip pain.  This opinion was based, in part, upon the 
Veteran's denial of muscle abnormality per se other than pain 
near his service-connected joints.  Furthermore, it was based 
upon examination which failed to detect an abnormal muscle 
examination.

The Board finds that the March 2009 VA C&P examination report 
provides evidence against the claim of service connection for 
muscle pain, as it provides medical opinion that the Veteran does 
not manifest any objective indications of a disorder manifested 
by muscle pain.

The March 2009 VA examiner also noted that NSAIDS were a known 
cause of gastrointestinal irritation.  However, the VA examiner 
found no documentation in the STRs suggesting that the Veteran's 
NSAIDS use had any untoward side effects.  In fact, the examiner 
indicated that the only note referencing untoward effects 
referred to a prescription of Indocin.  There were also no 
entries discussing GERD.  Overall, the VA examiner opined that 
the Veteran's use of NSAIDs more likely than not did not cause 
GERD and/or aggravate an underlying gastrointestinal condition.  
The examiner further noted that the exact etiology of GERD could 
not be determined without resort to mere speculation, as GERD was 
a common condition which frequently did not have a clear cut 
etiology.

Again, the March 2009 VA C&P examination report provides evidence 
against the claim of service connection for GERD, as it provides 
medical opinion that such disorder was not caused and/or 
aggravated by NSAID use.

The March 2009 VA examiner further found that the Veteran's 
alleged muscle/joint pains were not caused by a metabolic 
disorder, undiagnosed illness or chronic multi-system illness.  
The examiner reasoned that the Veteran had no significant muscle 
findings so, therefore, there was no diagnosis pertaining to 
muscle pain.  The examiner further indicated that there was a 
clear traumatic etiology for each of the Veteran's joint 
complaints, many of which ultimately resulted in surgery.  Thus, 
the Veteran did not manifest an undiagnosed illness, medically 
unexplained chronic multi-system illness or underlying metabolic 
disorder. 

Overall, the March 2009 VA C&P examination report provides 
evidence against the claim of service connection for muscle 
pain/joint pain, as it provides medical opinion that the Veteran 
does not manifest an undiagnosed illness, medically unexplained 
chronic multi-system illness or underlying metabolic disorder.

The March 2009 VA C&P examiner further found that it was less 
likely as not that the Veteran's sleep disturbance and fatigue 
was a result of his service-connected joint pain.  The examiner 
indicated that, while the Veteran's history of service-connected 
joint pain and surgeries as likely as not intermittently 
aggravated an underlying sleep disorder, his overall joint pain 
did not seem so severe as to cause persistent lethargy or 
fatigue.

Once again, the March 2009 VA C&P examination report provides 
evidence against the claim of service connection for fatigue and 
sleep impairment, as it provides medical opinion that the 
Veteran's service-connected disabilities only temporarily 
aggravates sleep impairment and that the service-connected 
symptoms are not of such severity to result in lethargy or 
fatigue.

The Board also notes that the Veteran was first diagnosed with 
arthritis of the right hip and feet in 2001, which is many years 
after service.  As such, the Board has no basis to award service 
connection for these disorders as a chronic disease manifested to 
a compensable degree within the first postservice year.  
38 C.F.R. §§ 3.307, 3.309.  The Board further finds no medical 
evidence which attributes these disorders to event(s) during 
service.  Rather, a VA examiner in March 2009 specifically found 
no underlying metabolic disorder to account for the Veteran's 
arthritis disorders.

The only opinion tending to support these claims consists of the 
statements from the Veteran and his lay witnesses, which the 
Board finds to be heavily outweighed by the medical evidence 
against these claims.  With respect to the muscle and joint pain 
claim, the Veteran has specifically claimed abnormality of his 
hands and elbows.  His remaining allegations are extremely vague.  
Given his March 2009 report to a VA examiner that he did not 
experience muscle pain per se, his allegations are also 
confusing.  Other than the service-connected degenerative joint 
disease of both knees, both shoulders, the right great toe, and 
the left hip, the Veteran does not appear to allege the onset of 
chronic disability of any other joint or muscles during service.

In any event, the Veteran's records contemporaneous in time to 
service do not reflect any lay or medical evidence of any 
muscle/joint pain symptoms other than the service-connected 
knees, both shoulders, the right great toe, and the left hip.  
The current vague allegations do not provide any credible 
evidence of the onset of any other joint disorders during service 
given the entire evidentiary record.

Furthermore, the Veteran has provided opinion that he manifests 
objective indications of muscle/joint pain which should be 
service-connected on the basis of being attributable to 
undiagnosed illness or, alternatively, as attributable to the 
hardships of service that triggered early degenerative changes.  

On the other hand, the March 2009 VA C&P examiner found no 
objective indications of further muscle/joint abnormalities, 
found that the service-connected joints were attributable to 
traumatic etiologies, and found that there was no evidence of an 
underlying undiagnosed illness or metabolic disorder.  The Board 
assigns significantly greater probative weight to the VA 
examiner's opinion, as he has greater expertise and training to 
speak to complicated issues of medical diagnosis and fact.

The Veteran also alleges that he manifests fatigue and/or sleep 
disturbance due to undiagnosed illness and/or as secondary to 
service-connected musculoskeletal disorders.  The July 2002 VA 
examiner found that the Veteran did not meet the criteria for a 
CFS diagnosis.  An August 2002 VA examiner opined stated that the 
Veteran's sleep difficulties were a symptom of the service-
connected musculoskeletal disorders rather than a separate 
diagnosable disorder or manifestation of undiagnosed illness.  
The March 2009 VA examiner agreed that the Veteran's 
musculoskeletal disorders could cause a temporary aggravation of 
sleep impairment, but did not result in a chronic lethargy or 
fatigue disability.

Again, the Board assigns significantly greater probative weight 
to the VA examiner opinions, as they have greater expertise and 
training to speak to complicated issues of medical diagnosis and 
fact.

Finally, the Veteran alleged the onset of regurgitation and 
pyrosis in 1992 which was later diagnosed as GERD following an 
upper series GI.  He claims to have been placed on Tagamet and 
Zantac.  However, these allegations are inconsistent with the 
STRs which do not reflect that the Veteran reported regurgitation 
and pyrosis symptoms, had not been prescribed Tagamet or Zantac, 
did not undergo an upper GI series examination and was not 
diagnosed with GERD.  

Notably, the Veteran reported on another occasion that he had 
been diagnosed and treated for GERD at Kelley Air Force Base.  
See VA clinic dated September 2001.  Notably, this clinic is 
located in San Antonio where the Veteran has resided after 
service.

Overall, the Veteran's current allegations of first manifesting 
GERD symptoms in service is inconsistent with his STRs which do 
not reflect any lay or medical evidence of GERD symptoms, any 
diagnosis of GERD, any testing for GERD or any prescribed 
treatment for GERD as currently claimed.  In short, these 
allegations are entirely inconsistent with the documentary 
record.  Thus, the Board finds that the credible lay and medical 
evidence does not show persistent and/or recurrent GERD symptoms 
since service discharge.

This is a complex situation and the Board has made a detailed 
review of the record in order to fully address the Veteran's many 
nexus claims, and alternative nexus claims, in order to fully 
address all of the Veteran's contentions.

With regard to the contention that the Veteran's medication for 
his service connected disability caused a gastrointestinal 
problem, the March 2009 VA examiner acknowledged that NSAID use 
is known to cause gastrointestinal upset.  However, the VA 
examiner found that, in the Veteran's case, his use of NSAIDs did 
not result in untoward effects and further noted that GERD is a 
common disorder which has no clear cut etiology.  Overall, the VA 
examiner opined that the Veteran's use of NSAIDs more likely than 
not did not cause GERD and/or aggravate an underlying 
gastrointestinal condition.  

The Board again places greater probative weight to this 
examiner's opinion given his greater expertise and training in 
evaluating the nature and etiology of GERD disorders, than in the 
lay opinion of the Veteran which, on this issue, is entitled 

The Board has also considered an August 1996 statement from the 
Veteran's spouse which reflects her observations that the Veteran 
demonstrated early awakening from his sleep with chills, severe 
joint pain, and decreased energy and fatigue due to his joint 
pain and associated medications.  The record contains credible 
lay evidence that the Veteran indeed suffers from pain due to 
multiple service-connected disorders which causes some 
interference with normal sleep.  Notably, this witness does not 
place the onset of such symptomatology during service.  Overall, 
her opinion as to the cause of the Veteran's symptomatology is 
greatly outweighed by the opinions of the VA examiners in this 
case who have greater expertise and training to speak to the 
issues at hand. 

The Board has also considered the August 1996 statement from the 
Veteran's father reported that the Veteran suffered severe pain 
involving the knees, shoulders and hips which rendered him unable 
to work.  The observations regarding the knees, shoulders and 
left hip are deemed credible, as the Veteran is service-connected 
for these disorders and receives VA compensation due, in part, to 
pain symptoms.  

With respect to the right hip, the observations of VA examiners 
regarding the onset of actual right hip disability in 2001 
greatly outweighs the father's observations, as they have greater 
expertise and training to evaluate the objective indicators of a 
current disability.  The opinion of unemployability has no 
bearing on the service connection issues at hand.

In sum, the Board makes the following findings of fact: 

1) that the Veteran is not shown to manifest objective 
indications of chronic disability involving muscle pain 
which first manifested in service, that is causally related 
to service, that is currently manifested to a degree of 10 
percent or more and/or that is a manifestation of a 
presumptive Persian Gulf War infectious disease;
2) that the Veteran's diagnosed arthritis of the right hip 
and feet first manifested after the first postservice year 
and are not shown to be related to active service, and the 
Veteran is not shown to manifest objective indications of 
chronic disability involving any other joint pain (other 
than service-connected arthritis of the knees, shoulders, 
left hip and 1st digit of the right foot) which first 
manifested in service, that is causally related to service, 
that is currently manifested to a degree of 10 percent or 
more and/or that is a manifestation of a presumptive 
Persian Gulf War infectious disease; 

3) that the Veteran is not shown to manifest objective 
indications of chronic disability involving sleep disorder 
and fatigue which first manifested in service, that is 
causally related to service, that is currently manifested 
to a degree of 10 percent or more, that is a manifestation 
of a presumptive Persian Gulf War infectious disease and/or 
is proximately due to service-connected disability; and 

4) that the Veteran has been diagnosed as having GERD which 
is not shown to have manifested during service, to be 
causally related to active service, that is a manifestation 
of a presumptive Persian Gulf War infectious disease and/or 
proximately due to service-connected disability or 
medication used to treatment a service connected 
disability.

As the preponderance of the evidence is against the claims, the 
doctrine of the benefit of the doubt does not apply.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001).  Accordingly, the claims are denied.

Specially adapted housing allowance or a special home adaptation 
grant/
An automobile allowance or specially adapted equipment

The Veteran essentially argues that the combined effects from his 
service-connected disabilities qualify him for VA financial 
assistance in modifying his home and automobile.  The facts and 
factors for all of these benefits somewhat overlap.  As such, the 
Board will discuss these claims in a single discussion.

The Veteran is currently service-connected for the following 
disabilities:

traumatic degenerative joint disease of the right 
knee, currently rated as 30 percent disabling;
traumatic degenerative joint disease of the left knee, 
currently rated as 30 percent disabling;
traumatic degenerative joint disease of the right 
great toe, currently rated as 10 percent disabling;
traumatic degenerative joint disease of the right 
shoulder, currently rated as 10 percent disabling;
traumatic changes to the left hip, currently evaluated 
as 10 percent disabling;
traumatic degenerative joint disease of the left 
shoulder with impingement syndrome, currently rated as 
10 percent disabling;
tinnitus, currently evaluated as 10 percent disabling;
residuals of fracture of the left hand middle finger, 
currently evaluated as noncompensable;
pigment dispersion syndrome, currently evaluated as 
noncompensable;
right ear hearing loss, currently evaluated as 
noncompensable;
status post removal of benign lipoma of the right 
side, currently evaluated as noncompensable; and 
hemorrhoids, currently evaluated as noncompensable.

The Veteran primarily argues that the combined effects of his 
service-connected lower extremity disabilities functionally 
preclude locomotion without the aid of braces and canes.  In May 
2004, he submitted a photograph showing both legs in braces and 
him using a cane.  

The Veteran describes his bilateral knee disability as preventing 
him from climbing stairs and causing difficulty with simple 
steps.  He argues that having a two story home would be 
impossible.  

The Veteran further describes his service-connected right foot, 
bilateral knees and left hip disabilities as interfering with his 
use of a clutch transmission, gas pedal and brake.  For example, 
the Veteran describes that driving more than 30 minutes causes 
pain and functional impairment which causes extreme difficulty 
using a clutch which precludes his ability to drive in city 
traffic.  He reports difficulty maintaining his right leg in a 
bent position.  With prolonged sitting, he develops right-sided 
numbness and left-sided stiffness.  At these times, the Veteran 
has difficulty getting out of his truck.  The Veteran reports 
that his right foot disability makes it difficult to switch from 
the accelerator to the brake.  In addition, the Veteran 
experiences difficulty shifting gears and maintaining correct 
hand position on the steering wheel as result of his bilateral 
shoulder disabilities.

Evidence of record includes a June 2003 letter from the Veteran's 
treating orthopedic physician which described the Veteran as 
manifesting severe osteoarthritis of both knees, status post 
right knee arthroscopy in December 2002 that was expected to 
provide little relief due to the extensive nature of his disease.  
The Veteran was expected to require total joint replacement of 
both knees, which was being delayed as long as possible due to 
his relative young age.

Notably, the Veteran subsequently underwent a left total knee 
replacement in October 2006.  During a follow-up examination with 
his private physician in April 2007, the Veteran only reported 
minor discomfort and occasional pinch in the left knee joint.  He 
denied swelling, locking, catching or give-way sensation.  
Examination demonstrated nearly full flexion and extension with 
pain at the extreme ranges of motion.  Ligamentous laxity was 
appropriate for a total knee replacement.  Gait was described as 
"[e]ntirely normal, no antalgia re left knee."  The right knee 
demonstrated mild varus alignment that was passively correctable 
as well as a "mild" varus thrust and deformity with gait.

Such statements from the Veteran himself indicating only minor 
discomfort regarding this problem only provides factual evidence 
against this claim.

Following the April 2007 examination, the Veteran's treating 
physician instructed him to engage in activities as tolerated, 
advising him to live his life rather than the reverse as 
increased activity was deemed good for the whole body.  He was 
cautioned, however, that regular high impact or high loading 
activities would shorten the duration/longevity of his 
prosthesis.

The Veteran's most recent VA C&P examination, dated March 2009, 
included a history that he could stand for 15-30 minutes, or walk 
for 1/4 of a mile, without the use of assistive devices.  The 
examiner found that the left knee disability severely affected 
activities such as exercising and sports, had moderate effects 
upon shopping, and had mild effects upon driving as well as mild 
or no effects for the remaining activities of daily living.  The 
right knee caused moderate impairment of activities such as 
exercise or sports, but otherwise had mild or no effects upon the 
remaining usual daily activities.  The bilateral shoulder 
disability caused moderate effects on activities such as exercise 
and sports, but otherwise had mild to no effects on the remaining 
activities of daily living.  The right foot disability caused 
moderate effects on sports, but had only mild to no effects on 
the remaining activities of daily living.  The left hip strain 
caused moderate effects on activities such as exercise and 
sports, but otherwise had mild to no effects on the remaining 
activities of daily living.

The remaining evidentiary record does not include any medical 
finding that the Veteran's service-connected disabilities has 
ever, during the appeal period, resulted in loss or permanent 
loss of use of a hand, foot, lower extremity, or upper extremity.  
There has been no clinical evidence of ankylosis of a knee or 
hip.  Rather, there are multiple formal and clinical examinations 
showing actual functional use of his extremities absent 
ankylosis.  See VA C&P examination reports dated August 2001, May 
2006; VA clinical records dated March 2001, March 2002, and 
December 2004.

Despite the Veteran's perceived limitations, the record also 
reflects assessments from VA clinicians advising the Veteran to 
walk 30 minutes, three times a week.  See generally VA clinical 
records dated September 2001, January 2004, October 2005 and 
March 2006.  Such facts only provide evidence against his claim.

Thus, the medical findings of record provide strong evidence 
against these claims showing functional use of the upper 
extremities, lower extremities, hands and feet for the entire 
appeal period.

The Veteran is service-connected for pigment dispersion syndrome, 
currently evaluated as noncompensable.  Service connection has 
been denied for glaucoma and blepharitis.  See RO rating decision 
dated April 1998.  The Veteran has not argued any visual 
impairments, and the medical evidence certainly does not show 
that this service-connected disability results in permanent 
impairment of vision of both eyes involving central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
central visual acuity of more than 20/200 with a field defect in 
which the peripheral field contracted to such an extent that the 
widest diameter of visual field subtends an angular distance no 
greater than 20° in the better eye, or blindness with only light 
perception.

Thus, the Veteran's service-connected pigment dispersion syndrome 
does not result in the type of visual impairment which would 
entitle the Veteran for the benefits being sought.

Notably, the Veteran is not service-connected for burn or 
inhalation injuries.  As such, these factors have no bearing on 
the claims.

The Veteran's primary argument in this case involves his 
perceived functional impairments of his service-connected knees, 
shoulders, left hip and right foot when ambulating stairs, using 
the clutch/pedals of a car, and using a car steering wheel.  He 
specifically argues that his use of two knee braces and cane, in 
and of itself, meets the criteria for preclusion of locomotion.  

However, the Board places greater probative weight to the 
clinical findings by both private and VA examiners in this case 
pertaining to his physical abilities and limitations, as these 
physicians have greater training and expertise than the Veteran 
in evaluating his actual rather than perceived functional 
impairment.  The Board further notes that the regulatory criteria 
require the "loss of use" of at least one extremity before an 
analysis pertaining to the use of ambulatory aids applies.  The 
post-service medical records only provides highly probative 
evidence against such a finding, outweighing all evidence to the 
contrary. 

As the preponderance of the evidence is against these claims, the 
doctrine of the benefit of the doubt does not apply.  See 38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65.  Accordingly, the 
claims are denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran filed his service connection claims for muscle pain, 
joint pain, sleep disturbance and gastrointestinal symptoms in 
August 2001.  The Veteran was not provided a VCAA complaint pre-
adjudicatory notice.  However, a March 2002 substantially 
complied with the VCAA content and time requirements as it 
advised the Veteran of the types of evidence and/or information 
deemed necessary to substantiate his claims, the relative duties 
on the part of the Veteran and VA in developing his claims.  
Additional notices were sent in April 2007 and July 2008.

The RO corrected the timing deficiency with readjudication of the 
claims in a statement of the case dated June 2003, and the 
supplemental statements of the cases dated June 2007 and October 
2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claim of specially adapted housing, the 
Veteran filed this claim in January 2004.  A pre-adjudicatory RO 
letter dated March 2004 substantially complied with the VCAA 
notice content and time requirements as it advised the Veteran of 
the types of evidence and/or information deemed necessary to 
substantiate his claim, the relative duties on the part of the 
Veteran and VA in developing his claim.

With respect to the claim of automobile and adaptive equipment or 
adaptive equipment only, the Veteran filed his claim in January 
2002.  The Veteran was not provided a VCAA complaint pre-
adjudicatory notice on this claim. 

However, a post-adjudicatory RO letter dated October 2005 
substantially complied with the VCAA notice content requirements 
as it advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim, the 
relative duties on the part of the Veteran and VA in developing 
his claim.  The RO corrected the timing deficiency with 
readjudication of the claims in the supplemental statements of 
the cases dated June 2007 and October 2010.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett, 20 Vet. App. 370, 376 
(2006).

On review of the entire record, the Board finds that any notice 
deficiencies have resulted in no prejudicial error to the 
Veteran.  For example, the April 2003 statement from the Veteran 
and the July 2003 statement from his representative reflected 
their knowledge of the applicable criteria regarding the 
automobile and adaptive equipment claim.  In fact, the Veteran 
submitted a medical opinion directly speaking to this claim.

Furthermore, the Veteran's claims have been pending for many 
years.  He has been afforded ample time and opportunity since the 
notice defects, and the RO corrective notices, to participate in 
the development of his claims.  The Board remanded this claim, in 
part, to address his arguments and concern that he manifests some 
underlying process for his arthritic conditions.  Thus, the Board 
finds that no prejudice has accrued to the Veteran as a result of 
any notice errors.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009). 

Finally, the Board notes that the Veteran was not advised of the 
criteria for substantiating the downstream issues of establishing 
a disability rating and effective date of award until March 2006.  
However, as these claims remain denied, these issues are not 
implicated and, thus, no prejudice accrues to the Veteran as a 
result of this potentially inadequate notice.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs and 
clinical records from private and VA providers of treatment.  
There no outstanding requests to obtain any VA records, or any 
private medical records for which the Veteran has identified and 
authorized VA to obtain on his behalf.  There is also no showing 
that any records exist with the Social Security Administration 
which would be relevant to the issues on appeal.  The Board finds 
that records from the Social Security Administration would not 
provide a basis to grant any of these claims as it has been 
clearly indicated that no additional pertinent testing and/or 
examination has been undertaken.  Simply stated, if the Board 
remanded to obtain SSA records we would simply obtain a copy of 
VA own treatment records and nothing pertinent to the issues 
before the Board at this time. 

Additionally, VA obtained a medical opinion in this case as 
necessary to decide the claims.  In this respect, VA has obtained 
several medical opinions addressing whether or not the Veteran 
manifests an undiagnosed illness, fibromyalgia, CFS, and/or an 
underlying metabolic disorder causing his arthritic conditions.  
VA has also obtained medical opinion as to the nature and 
etiology of his GERD disability.  These examination reports 
reflect an accurate assessment of the evidentiary record as found 
by the Board.  Particularly, the Board finds that there is no 
credible evidence of record that the Veteran manifested GERD 
symptoms during service and continuously thereafter, or that the 
Veteran has manifested recurrent symptoms of muscle/joint pain 
other than the service-connected knees, shoulders, left hip and 
right foot since service.  In short, the examiners provided the 
best opinions possible given the current state of medical 
knowledge.

The Board further finds that there is sufficient lay and medical 
evidence of record to decide the claims for specially adapted 
housing allowance, a special home adaptation grant, an automobile 
allowance or specially adapted equipment.  In this respect, the 
clear criteria for these benefits require a level of disability 
not reasonably shown by the lay and medical evidence of record.  
The post-service treatment records provide particularly negative 
evidence against these claims, providing a basis to decide the 
case at this time.   

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims on appeal, and that there is no 
reasonable possibility that any further assistance would aid the 
Veteran in substantiating these claims.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims.  Hence, 
no further notice or assistance is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for muscle pain claimed as due to undiagnosed 
illness is denied.

Service connection for joint pain claimed as due to undiagnosed 
illness is denied.

Service connection for fatigue and sleep disturbance claimed as 
due to undiagnosed illness and/or as secondary to service-
connected musculoskeletal disorders is denied.

Service connection for GERD claimed as due to undiagnosed illness 
and/or as secondary to nonsteroidal inflammatory drugs (NSAIDS) 
prescribed as treatment for service connected musculoskeletal 
disorders is denied.

The claim of entitlement to specially adapted housing allowance 
or special home adaptation grant is denied.

The claim of entitlement to an automobile allowance or specially 
adapted equipment is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


